United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          June 13, 2007
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 06-10896
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS GARCIA, JR., also known as Jesus Garcia,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:06-CR-29-ALL
                          --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Garcia, Jr., appeals the 188-month sentence imposed

following entry of his guilty plea to possession with intent to

distribute methamphetamine.    Garcia asserts that the district

court erred by imposing an increase for obstruction of justice

and by denying a decrease for acceptance of responsibility.

     Garcia contends that his sentence is so “unconstitutionally

excessive” as to be cruel and unusual, in violation of the Eighth

Amendment.     Because Garcia’s constitutional challenge is raised


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-10896
                                   -2-

for the first time, we review for plain error only.       See United

States v. Villegas, 404 F.3d 355, 358-59 (5th Cir. 2005).       To

obtain relief, Garcia must demonstrate error that is clear and

obvious and that affects his substantial rights.       Villegas, 404

F.3d at 358.   If these conditions are met, we may exercise

discretion to notice the forfeited error provided that the error

“seriously affects the fairness, integrity, or public reputation

of judicial proceedings.”     Id. at 358-59 (internal quotation

marks and citations omitted).

     The district court sentenced Garcia at the bottom of the

applicable sentencing guidelines range; the Guidelines are a

“convincing objective indicator of proportionality.”       United

States v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (1993) (internal

quotation marks and citation omitted).       Garcia’s sentence is not

grossly disproportionate to his offense and does not violate the

Eighth Amendment.   See United States v. Gonzales, 121 F.3d 928,

943 (5th Cir. 1997) (citing Rummel v. Estelle, 445 U.S. 263

(1980)).   Garcia has not shown error, much less plain error.

     Findings regarding obstruction of justice and acceptance of

responsibility are reviewed for clear error.       United States v.

Outlaw, 319 F.3d 701, 705 (5th Cir. 2003); United States v.

Edwards, 303 F.3d 606, 646 (5th Cir. 2002).       The district court’s

findings are plausible in light of the record as a whole and are

not clearly erroneous.     See United States v. Myers, 198 F.3d 160,

164 (5th Cir. 1999).     The district court’s judgment is AFFIRMED.